UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7709


LACY D. HOCUTT,

                  Plaintiff - Appellant,

          v.

SUSAN DOYLE,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cv-00583-BO)


Submitted:   January 15, 2015               Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lacy D. Hocutt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lacy    D.   Hocutt    appeals    the    district       court’s       order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.            Hocutt v. Doyle, No. 5:14-cv-00583-BO

(E.D.N.C.   filed    Nov.    4,    2014,    entered       Nov.    5,     2014).      We

dispense    with    oral    argument       because       the     facts    and     legal

contentions   are    adequately     presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                       2